Bell, J.
The parties in this case have not taken the pains to present sufficient evidence either. in support of the petition or answer, to make it clear to this court what are the real merits df the controversy between them. The evidence on the subject of the agency of the appellee, and the precise nature and extent of it, is0extremely shadowy and unsatisfactory. On the other hand, while we are informed that Adkins was surety for Wiley W. Pridgen on an appeal bond in some suit which was removed to this court, we are not told in the statement of facts what suit it was ; and we are left entirely ignorant of the circumstances under which Adkins became the purchaser of the land described in the plaintiff's petition. We are informed that he purchased at sheriff's sale, but the statement of facts does not inform us who were the parties to the execution for the satisfaction of which the land was sold. The pleadings, the statement of facts, and the charge of the court all taken together, render it proboble that the land was sold in satisfaction of the judgment to which Adkins was a party as the surety of Pridgen. But we are required to decide concerning very important rights,, upon a record which gives us no certain information.
The general principle that an agent to sell cannot buy for himself, is well established. But this must be understood to mean that an agent, authorized to sell the property of his principal, cannot become the purchaser of it through the instrumentality of his agency, either directly or indirectly. If the appellee Adkins was the surety of Pridgen in the judgment for the satisfaction of which the land was sold, then the levy of the execution, and the sale by the sheriff would virtually determine the agency of Adkins *395respecting the land, and Adkins would have a right to bid for the land at the sheriff’s sale for his own protection as surety. There is no evidence to sustain the allegation of the petition that Adkins pointed out the land to the sheriff, and urged the sale of it. If he was Pridgen’s surety in the judgment, he had a right to point out the land to be sold for the satisfaction of the judgment in which Pridgen was the principal debtor. From the pleadings and from the statement of facts taken together, we can infer that the land was purchased by Adkins for less than its value, but if the sale was a fair one in all respects, (and nothing to the contrary is shown,) and'if Adkins had the right to bid, then the sale cannot be invalidated because the land sold for less than its value. It is a well established principle of the law of agency, as well as a dictate of common sense, that although the agent empowered to sell may purchase in violation of his duty to his principal, the purchase by the agent is not absolutely void, but may be effectual and valid, either by the express ratification of the principal, with a knowledge "of all the facts, or by the principal’s acquiescence for a great length of time, with a like knowledge of the facts. We do not. propose to discuss the applicability of this principle to the case before us; but it is hot unworthy of remark that the sale complained of and the purchase by Adkins are alleged in the petition to have taken place on the 4th day of July, 1854, and that this suit was instituted on the 13th of February, 1858, so that it is not improbable that both the law and the justice of the case have been attained by the judgment of the District Court. As the case is presented to us we cannot do otherwise than afSrm the judgment of the court below. It is therefore ordered accordingly.
Judgment affirmed.